Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 1 of 20 PageID #: 6697




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    ALLSTATE INSURANCE COMPANY, et al.,

                                            Plaintiffs,               17-CV-4275 (RPK)(RML)

                        -against-                                DECLARATION OF JAMES
                                                                MCKENNEY IN SUPPORT OF
    ARTUR AVETISYAN, et al.,                                    PLAINTIFFS’ MOTION FOR A
                                                              DEFAULT JUDGMENT PURSUANT
                                          Defendants.               TO FED. R. CIV. P. 55

   James A. McKenney declares pursuant to 28 U.S.C. § 1746 that the following is true and correct:

          1.      I am a Partner with the firm of Morrison Mahoney LLP, attorneys for Plaintiffs

   Allstate Insurance Company, Allstate Fire and Casualty Insurance Company, Allstate Indemnity

   Company, Allstate New Jersey Insurance Company, Allstate New Jersey Property and Casualty

   Insurance Company, Allstate Property and Casualty Insurance Company, and Northbrook

   Indemnity Company (collectively referred to herein as “Allstate” or “Plaintiffs”) in the above-

   entitled action, and I am fully familiar with all the facts and circumstances in this matter.

          2.      I submit this declaration pursuant to Federal Rule of Civil Procedure (“F.R.C.P.”)

   55(b)(2), and Rule 55.2(a) of the Local Civil Rules of the Southern and Eastern Districts of New

   York (hereinafter “Local Rules”) in support of Plaintiffs’ application for the entry of a default

   judgment against Defendants Artur Avetisyan (“Avetisyan”), Alexandra Matlyuk (“Matlyuk”), and

   Gregory Miller (“Miller”) (collectively “Defaulted Retail Owners”); Almatcare Medical Supply

   Inc. (“Almatcare Medical Supply”), AVA Custom Supply, Inc. (“AVA Custom Supply”), and Daily

   Medical Equipment Distribution Center, Inc. (“Daily Medical”) (collectively “Defaulted

   Retailers”) (Defaulted Retail Owners and Defaulted Retailers are collectively referred to as

   “Defaulted Retail Defendants”); and IG & NAT Services, Inc. (“IG&NAT Services” or “Defaulted

   Wholesaler”) (collectively the “Defaulted Defendants”) for their failure to answer or otherwise


                                                     1
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 2 of 20 PageID #: 6698




   appear in the above captioned action. A copy of a proposed default judgment is annexed hereto as

   Exhibit “1.”

                                            BACKGROUND

          3.       Plaintiffs commenced this action on July 19, 2017, see Civil Docket Sheet No. 1

   (“Original Complaint”), and subsequently filed their First Amended Complaint on May 9, 2018,

   alleging, inter alia, significant violations of the United States Racketeer Influenced and Corrupt

   Organizations Act (“RICO”), 18 U.S.C. §§ 1961, 1962(c) and 1964(c). See Civil Docket Sheet

   (“ECF”) No. 157. A copy of the First Amended Complaint (hereinafter, the “Complaint” or the

   “Amended Complaint”) is annexed hereto as Exhibit “2.”

          4.       As of the date of this filing, Plaintiffs have settled with every Defendant who

   appeared in this matter, leaving only Plaintiffs’ claims for relief against the Defaulted Defendants,

   who are the subject of this application, left unresolved. See, e.g., Stipulations of Dismissal and

   related Orders at ECF Nos. 106-108, 120-21, 130-131, 140, 164, 170, 188, 194, 203, 225, 227,

   235, and 272.

                                     FACTUAL BACKGROUND

          5.       The Complaint alleges, among other things, that the owners of numerous durable

   medical equipment (“DME”) and orthotic device retail supply companies (generally referred to as

   the “Retail Owners”), including Defaulted Retail Owners Avetisyan, Matlyuk, and Miller, through

   their retail DME companies (generally referred to as the “Retailers”), including Almatcare Medical

   Supply, AVA Custom Supply, and Daily Medical, participated in the mechanics and execution of

   massive parallel schemes to defraud in which the Retail Owners, through the Retailers, mailed

   hundreds of fraudulent insurance claims for DME and orthotic devices to Plaintiffs for

   reimbursement pursuant to the Comprehensive Motor Vehicle Insurance Reparations Act of New




                                                    2
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 3 of 20 PageID #: 6699




   York State, N.Y. Ins. Law § 5101 et seq. (popularly known as the “No-fault Law”). See Exh. “2”

   at ¶¶ 1-2, 20, 23, 43, 50, 53, 91, 93, 95, 129, 134, 136, 144, 147, 389-391, 463-465, 537-539. The

   Retail Owners and Retailers are collectively referred to herein as the “Retail Defendants.”

          6.      Under the No-fault Law, Plaintiffs are required to pay for, inter alia, necessary

   health service expenses that are incurred as a result of injuries suffered by occupants of their

   insured motor vehicles and pedestrians (“Claimants”) and arise from the use or operation of such

   motor vehicles in the State of New York. See New York State, N.Y. Ins. Law § 5103(a). Claimants

   can also assign these benefits to doctors and other properly licensed healthcare providers, including

   DME retailers, enabling them to bill insurance companies directly for their services. See 11

   NYCRR 65-3.11. As described in the Complaint, the Retail Owners, through the Retailers,

   exploited and continue to exploit this system by obtaining such assignments and billing Plaintiffs

   for DME and/or orthotic devices that were never provided, not provided as billed, or if provided,

   were of inferior quality relative to what was represented in the bills submitted to Plaintiffs to have

   been provided, and/or were otherwise medically unnecessary and provided pursuant to a

   predetermined course of treatment in which virtually all Claimants received substantially similar

   DME and/or orthotic devices. See Exh. “2” at ¶¶ 31, 55, 132, 178, 233, 236, 247.

          7.      “DME” generally refers to equipment and/or supplies used for a medical purpose

   by individuals in their homes, including, among other things, cervical pillows, cervical traction

   units, cold/hot water circulating pumps, EMS units, hot/cold packs, infrared heat lamps, lumbar

   cushions, massagers, mattresses and whirlpools. Id. at ¶ 2.

          8.      “Orthotic devices” generally refers to items that are used to support a weak or

   deformed body member or to restrict or eliminate movement for medical purposes. Such items




                                                     3
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 4 of 20 PageID #: 6700




   include, but are not limited to, ankle braces, back braces, cervical collars, knee braces, shoulder

   braces and wrist braces. Id.

           9.       The New York State Medicaid program has established limits on the maximum

   permissible charges for, among other things, DME and/or orthotic devices. These limits are listed

   on the New York State Medicaid DME Services Fee Schedule (hereinafter the “Fee Schedule”).

   During the relevant time period in the Complaint, “the maximum permissible charge for the

   purchase of durable medical equipment, medical/surgical supplies, orthopedic footwear and

   orthotic and prosthetic appliances” is “the fee payable for such equipment or supplies under the

   New York State Medicaid program at the time such equipment and supplies are provided”

   (hereinafter “Fee Schedule Items”). See 12 N.Y.C.R.R. § 442.2.

           10.      With respect to DME and/or medical supplies for which the New York State

   Medicaid program has not established a fee payable (hereinafter “Non-Fee Schedule Items”), the

   New York State Workers’ Compensation Board regulation provides that the fee payable shall be

   the lesser of:

                    (1) the acquisition cost (i.e. the line item cost from a manufacturer or wholesaler
                        net of any rebates, discounts or other valuable considerations, mailing,
                        shipping, handling, insurance costs or any sales tax) to the provider plus 50%;
                        or

                    (2) the usual and customary price charged to the general public.

   12 N.Y.C.R.R § 442.2(a).

           As set forth within the body of the Complaint, as well as in its numerous Exhibits and tables

   setting forth a representative sample of predicate acts, the Retail Owners, through the Retailers,

   abused the No-fault Law through various fraudulent billing practices, including routinely

   submitting bills and supporting documentation to Plaintiffs that misrepresented that: (i) certain

   DME and/or orthotic devices were reimbursable under the relevant Fee Schedule in existence at



                                                     4
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 5 of 20 PageID #: 6701




   the time when, in fact, the Retail Owners, through the Retailers, were utilizing phantom codes for

   which there was no published fee schedule; (ii) the charges reflected on the Retailers’ bills for

   Non-Fee Schedule items was the lesser of their acquisition costs, plus 50% or the usual and

   customary price charged to the general public; and/or (iii) the Fee Schedule codes and descriptions

   contained in the Retailers’ bills corresponded with the equipment purportedly provided. See Exh.

   “2” at ¶¶ 37-40, 45, 182, 187-98, 203, and 207 and Compl. Exhs. 2, 8–16, 20–25, and 27–31.

          11.     In addition, the Retail Owners, through the Retailers, also routinely submitted

   fraudulent bills to Plaintiffs in support of claims for (i) expensive custom-fitted DME and/or

   orthotic devices, such as lumbar sacral orthoses (“LSOs”) as well as knee, wrist, elbow and

   shoulder braces that were never provided; (ii) expensive DME and/or orthotic devices that required

   fittings and/or adjustments that were never performed; and (iii) reimbursement of DME and/or

   orthotic devices in excess of the relevant fee schedule in existence at the time. See e.g., Exh. “2”

   at ¶¶ 192, 208-237 and Compl. Exhs. 8-9, 21-31, 34–38, 41–45. Each of those bills materially

   misrepresented the nature, cost and quality of the DME and/or orthotic devices purportedly

   provided, to the extent the items were provided at all. Id. at ¶¶ 22, 43-44, 49, 132, 134, 136, 158,

   175, 196-198, 405, 479, 553, 1121, and 1123.

          12.     As alleged in the Complaint, the schemes in which the Defaulted Defendants

   participated are related and similar, stemming from a common blueprint. Id. at ¶¶ 20, 22-28, 49,

   134 and 148.

          13.     In that regard, the Defaulted Defendants devised, and carried out, fundamentally

   identical schemes to fraudulently bill Plaintiffs in the manner described above for expensive DME

   and/or orthotic devices that were never provided, or if provided, were inexpensive items of inferior

   quality that cost a fraction of the amounts that the Retailers materially misrepresented in the




                                                    5
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 6 of 20 PageID #: 6702




   fraudulent insurance claims they submitted to Plaintiffs. Id. at ¶¶ 23, 132-34, and 163 and Compl.

   Exh. 1.

             14.   As part of the scheme, in exchange for kickbacks and/or other financial

   compensation agreements with the Retailers, several No-fault Clinics operating in the New York

   metropolitan area, through their medical doctors and/or chiropractors, who are not named as

   defendants in the Complaint, provided the Retailers with prescriptions for DME and/or orthotic

   devices pursuant to a standard protocol or predetermined course of treatment. Exh. “2” at ¶¶ 3, 5,

   21, 49, 136, 147, 150-51, and 156-58. At the No-fault Clinics, a No-fault Claimant’s initial office

   consultation would automatically trigger a series of internal practices and procedures in which the

   No-fault Clinics would issue a prescription for a standard battery of DME and/or orthotic devices,

   irrespective of the Claimant’s actual medical needs. Id. at ¶¶ 30-31, 147 and 150-51.

             15.   Often, the No-fault Clinics directed their associated physicians, chiropractors

   and/or other providers to prescribe DME and/or orthotic devices that are not included in the Fee

   Schedule, such as bed boards, car seats, EMS Units, infrared heat lamps, hot/cold packs, massagers

   and whirlpools; and to ensure that the prescriptions issued for these items were generic and non-

   descript, meaning that they were to omit any detailed description of the items to be supplied to the

   No-fault Claimants. Id. at ¶¶ 156-58. In addition to prescribing Non-Fee Schedule Items, the No-

   fault Clinics routinely provided the Retailers with generic, non-descript prescriptions for certain

   Fee Schedule Items, such as back braces, knee braces, shoulder braces, ankle braces, elbow

   supports, cervical traction units, cervical collars, lumbar cushions and thermophores, which the

   Retailers then used in support of their claims for reimbursement at a higher rate for expensive

   DME that the Retailers never provided. Id. at ¶¶ 158-59. The prescriptions were never given to

   the No-fault Claimants. Instead, they were given directly to the Retailers to eliminate the




                                                    6
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 7 of 20 PageID #: 6703




   possibility that the No-fault Claimant(s) would fill the prescription(s) with a legitimate retailer of

   DME and/or orthotic devices. Id. at ¶ 155.

          16.     In furtherance of the scheme to defraud alleged in the Complaint, in addition to the

   agreements and/or kickback relationships entered into with the No-fault Clinics, one or more of

   the Retailers also entered into agreements with one or more owners of DME and orthotic device

   wholesale supply companies (generally referred to as the “Wholesale Owners”) through their

   respective corporations (generally referred to as “Wholesalers”), including Defaulted Wholesaler

   IG&NAT Services , whereby these Wholesalers supplied the Retailers with invoices that were used

   to document inflated and outrageous wholesale costs for the DME and/or orthotic devices the

   Retailers allegedly purchased, which the Retailers then submitted to Plaintiffs as part of their proof

   of claim. Id. at ¶¶ 10, 15, 136-138, 147, and 166-67, 169.

          17.     The wholesale invoices provided by the Wholesalers to the Retailers included

   artificial prices that exceeded the actual wholesale price of the DME and/or orthotic devices

   reflected therein. Id. at ¶¶ 10, 15, 136-38, and 166-67. To the extent the Retailers provided any

   DME and/or orthotic devices to No-fault Claimants, the DME and/or orthotic devices were

   inexpensive items that were materially misrepresented in the wholesale invoices to be much higher

   in cost than the actual items received from the Wholesalers. Id. at ¶¶ 10, 138, and 166-68.

          18.     In that regard, the wholesale invoices provided by the Wholesale Defendants to the

   Retailers reflected grossly inflated prices, upwards of 10 to 20 times the actual prices that the

   Retailers paid for the DME and/or orthotic devices that were actually provided to the Claimants.

   Id. at ¶¶ 10 and 169. Further, each of the wholesale invoices provided by the Wholesalers to the

   Retailers intentionally omitted the make, model and manufacturer of the DME and/or orthotic

   devices reflected in the invoice, thereby ensuring that the nature and quality of the item that was




                                                     7
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 8 of 20 PageID #: 6704




   supposedly provided could not be verified based on the wholesale invoice alone. Id. at ¶¶ 10, 137-

   38, 142, and 170. In other instances, the DME and/or orthotic devices reflected in the wholesale

   invoices that were purportedly provided by the Wholesalers to the Retailers were, in fact, never

   provided to the Retailers; rather, the Wholesalers created and provided the wholesale invoices to

   the Retailers to create the illusion of a sale. Id. at ¶¶ 10 and 171.

          19.     In return for the inflated and/or illusory invoices, the Retailers would issue checks

   to the Wholesalers for the full amount of the inflated wholesale invoice. Id. at ¶¶ 11, 138, 172-73,

   and 270. The Wholesalers would then convert the checks to cash through check cashing

   establishments, or by other means, and would return the majority of the money to the Retailers

   while keeping a portion of the profits of the scheme for themselves. Id. at ¶¶ 11, 134, 138, 172-

   73, and 266-71.

          20.     With the generic prescriptions and inflated invoices in hand, the Retailers routinely

   submitted the generic prescriptions and inflated invoices to Plaintiffs in support of their fraudulent

   insurance claims for reimbursement, along with claim forms and delivery receipts that materially

   misrepresented the nature, quality and cost of the DME and/or orthotic devices that were

   purportedly provided to No-fault Claimants. Id. at ¶¶ 5, 15, 49, 147, 165-67, 175, 178 and 181.

          21.     In that regard and for their part in the scheme, the Wholesalers (and No-fault

   Clinics) provided the means through which the Defendants were able to execute their scheme to

   defraud. Id. at ¶¶ 137-141, and 144. The fraudulent wholesale invoices and prescriptions were

   provided with the knowledge that they would be submitted to insurers in general, and Plaintiffs in

   particular, to obtain reimbursement under the No-fault Law in excess of the actual cost of the DME

   and/or orthotic devices purportedly provided. Id. at ¶¶ 137-39, 141-42, 144, and 177-78.




                                                      8
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 9 of 20 PageID #: 6705




          22.     In sum, as alleged in the Complaint, the Retailers’ bills routinely sought the

   maximum possible amount of reimbursement under the No-fault law for expensive DME and/or

   orthotic devices that were never actually provided, or not provided as billed and/or if provided,

   provided pursuant to a predetermined course of treatment, without regard to medical necessity. Id.

   at ¶¶ 43, 54, 132-33, 136, 147, 178, 217, 225, and 236. The bills intentionally omitted the make,

   model and manufacturer of the DME and/or orthotic devices purportedly provided to No-fault

   Claimants in order to conceal the fact that the DME and/or orthotic devices actually provided were

   inexpensive and of poor quality, to the extent they were provided at all. Id. at ¶¶ 15-16, 22, 50,

   136, 175, 180, 192, 196, 273, 405, 479, and 553. With the assistance of the Wholesalers and the

   No-fault Clinics, the Retail Owners, through the Retailers, were able to submit hundreds of

   fraudulent insurance claims to Plaintiffs for reimbursement under the No-fault Law; claims that

   Plaintiffs would not have otherwise paid had they known of their fraudulent nature. Id. at ¶¶ 4-5,

   10, 129, 409, 483, and 557.

                                     PROCEDURAL HISTORY

          23.     On or about September 15, 2017, pursuant to Fed. R. Civ. P. 4(h), Plaintiffs served

   the Original Complaint on Defaulted Defendants Almatcare Medical Supply Inc., AVA Custom

   Supply Inc., Daily Medical, and IG&NAT Services, Inc. Copies of the affidavits of service

   (Docket Nos. 12, 14, 16, and 20 respectively) are annexed hereto as Exhibits “3” through “6.”

          24.     On or about September 29, 2017, pursuant to Fed. R. Civ. P. 4(e), Plaintiffs served

   the Original Complaint on Defaulted Defendant Matlyuk by delivering a copy to a person of

   suitable age at her home address, who is a co-tenant, and, on or about October 4, 2017, sending a

   copy of the same by first class mail to Matlyuk’s home address. A copy of the affidavit of service

   (Docket No. 33) is annexed hereto as Exhibit “7.”




                                                   9
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 10 of 20 PageID #:
                                    6706



        25.     On or about September 20, 2017, pursuant to Fed. R. Civ. P. 4(e) and N.Y. C.P.L.R.

 308(2), Plaintiffs served the Original Complaint on upon Defaulted Defendant Miller by delivering

 a copy to a person of suitable age at his work address, and, sending a copy of the same by first

 class mail to Miller’s home address. Pursuant to N.Y. C.P.L.R. 308(2), service was complete 10

 days following the filing of proof of service, or on or about October 17, 2017. A copy of the

 affidavit of service (Docket No. 35) is annexed hereto as Exhibit “8.”

        26.     On or about November 9, 2017, pursuant to Fed. R. Civ. P. 4(e) and N.Y. C.P.L.R.

 308(2), Plaintiffs served the Original Complaint on upon Defaulted Defendant Avetisyan by

 delivering a copy to a person of suitable age at his home address, and, sending a copy of the same

 by first class mail to Avetisyan’s home address. Pursuant to N.Y. C.P.L.R. 308(2), service was

 complete 10 days following the filing of proof of service, or on or about November 27, 2017. A

 copy of the affidavit of service (Docket No. 111) is annexed hereto as Exhibit “9.”

        27.     Pursuant to Fed. R. Civ. P. 12, the Defaulted Defendants were required to serve an

 answer or otherwise appear within twenty-one (21) days of service of the Original Complaint.

        28.     Between November 6, 2017 and January 23, 2018, the Clerk of the United States

 District Court, Eastern District of New York, certified that Defaulted Defendants Almatcare

 Medical Supply, AVA Custom Supply, IG&NAT Services, Matlyuk, and Avetisyan and had not

 filed an answer or otherwise moved with respect to the Original Complaint and noted their default.

 See ECF Nos. 77-79, 103, and 137, respectively.

        29.     Defendants Miller and Daily Medical Equipment Distribution Center’s time to

 answer the Original Complaint or otherwise appear was extended by orders entered October 30,

 2017 and December 6, 2017, to an ultimate deadline of January 19, 2018.




                                                10
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 11 of 20 PageID #:
                                    6707



         30.      On May 9, 2018, Plaintiffs filed their Amended Complaint. Exh. 2. In that regard,

 the Amended Complaint is identical in every regard to the Original Complaint with respect to

 allegations and claims stated against Defendants Avetisyan, Matlyuk, Miller, Almatcare Medical

 Supply, AVA Custom Supply, Daily Medical Equipment Distribution Center, and IG&NAT

 Services.

         31.      Pursuant to Federal Rule of Civil Procedure 5(a)(2), because Defendants Avetisyan,

 Matlyuk, Miller, Almatcare Medical Supply, AVA Custom Supply, Daily Medical, and IG&NAT

 Services had failed to appear in the above action and the Amended Complaint did not assert new

 claims against Defendants Avetisyan, Matlyuk, Miller, Almatcare Medical Supply, AVA Custom

 Supply, Daily Medical, and IG&NAT Services, Defendants Avetisyan, Matlyuk, Miller, Almatcare

 Medical Supply, AVA Custom Supply, Daily Medical Equipment Distribution Center, and

 IG&NAT Services were not served with the Amended Complaint.1

         32.      At the time of this motion, the Defaulted Defendants have failed to answer or

 otherwise move with respect to the Complaint and have failed to appear or otherwise defend

 against the action.

         33.      On or about June 26, 2018, the Clerk of the United States District Court, Eastern

 District of New York, certified that Defaulted Defendants Daily Medical and Gregory Miller had

 not filed an answer or otherwise moved with respect to the Amended Complaint and noted their

 default. Copies of the Clerk’s Certificates of Default (Docket Nos. 176-77), relating to each of

 these respective Defaulted Defendants, are annexed hereto as Exhibits “10” and “11.”


 1
   Defendants Daily Medical and Gregory Miller never filed a responsive pleading in this action, and no attorney filed
 a notice of appearance on their behalf. However, to the extent that Mark Furman of the law firm Abrams, Fensterman,
 Fensterman, Eisman, Formato, Ferrara, Wolf, & Carone, LLP appeared on behalf of Daily Medical and Gregory Miller
 by virtue of his filling an application for an extension in time to answer on their behalf on December 6, 2017 (ECF
 No. 122), and is listed among the attorneys receiving ECF filing emails, Plaintiffs achieved effective service of the
 Amended Complaint on Daily Medical and Gregory Miller when the Amended Complaint was filed pursuant to Fed.
 R. Civ. P. 5(a)(1)(B) and Local Civil Rule 5.2(a).


                                                          11
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 12 of 20 PageID #:
                                    6708



        34.     On or about November 6, 2018, the Clerk of the United States District Court,

 Eastern District of New York, certified that Defaulted Defendants Almatcare Medical Supply and

 Alexandra Matlyuk had not filed an answer or otherwise moved with respect to the Amended

 Complaint and noted their default. Copies of the Clerk’s Certificates of Default (Docket Nos. 212-

 13), relating to each of these respective Defaulted Defendants, are annexed hereto as Exhibits “12”

 and “13.”

        35.     On or about December 3, 2018, the Clerk of the United States District Court,

 Eastern District of New York, certified that Defaulted Defendants Artur Avetisyan, AVA Custom

 Supply and IG&NAT Services had not filed answers or otherwise moved with respect to the

 Amended Complaint and noted their default. Copies of the Clerk’s Certificates of Default (Docket

 Nos. 220-22), relating to each of these respective Defaulted Defendants, are annexed hereto as

 Exhibits “14,” “15,” and “16.”

        36.     By failing to answer the Complaint or otherwise defend against the action, the

 Defaulted Defendants have conceded the allegations relating to Plaintiffs’ claims. Thus, there are

 no material questions of fact at issue and, coupled with the proper service in this action, a default

 judgment is appropriate. See Briarpatch, Ltd., L.P. v. Geisler Roberdeau, Inc., 513 F. Supp. 2d 1,

 3 (S.D.N.Y. 2007). Further, as noted in the accompanying memorandum of law, in light of the

 default, all of the allegations in the Complaint are accepted as true. See Finkel v. Romanowicz,

 577 F.3d 79, 84 (2d Cir. 2009), United States v. Williams, 11-CV-3593 (NGG)(RLM), 2012 WL

 170106 (E.D.N.Y. Jan. 19, 2012); Finkel v. Robco Elec. Corp., 11-CV-2353 (NGG)(RLM), 2011

 WL 3204603 (E.D.N.Y. July 27, 2011); Phillip Morris USA, Inc. v. A & V Minimarket, Inc., 592 F.

 Supp. 2d 569, 672 (S.D.N.Y. 2009) (citing Cotton v. Slone, 4 F.3d 176, 181 (2d Cir. 1993)).

 Therefore, accepting Plaintiffs’ allegations as true, it is respectfully submitted that this Court must




                                                   12
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 13 of 20 PageID #:
                                    6709



 grant Plaintiffs’ application for default judgment against the Defaulted Defendants in the amounts

 specified below.

        37.     In addition to the foregoing, on February 18, 2020, in United States of America v

 Miller, 20-cv-134, in the Southern District of New York, Defendant Miller pleaded guilty to one

 count of conspiring to commit health care fraud, wherein he owned and operated at least two DME

 supply companies which fraudulently billed No-fault Insurers upwards of $9,000,000. Similar to

 Plaintiffs’ allegations in the Complaint, the bills submitted by Miller’s DME supply companies

 were fraudulent because, “(a) the bills were for DME that was never provided to patients; (b) the

 bills were for DME that was medically unnecessary; and (c) the bills were for expensive DME

 purportedly provided to patients when the DME in fact provided to patients was inexpensive

 DME.” See Information, United States of America v Miller, 20-cv-134, S.D.N.Y. (ECF No. 2).

        38.     A review of New York City Department of Consumer affairs records reveals that

 the only DME supply company that Miller owns is Daily Medical.

                                        RELIEF SOUGHT

        39.     As noted above, Plaintiffs have settled with or have discontinued their claims

 against all Defendants, except the Defaulted Defendants.

        40.     All of Plaintiffs’ claims against the Defaulted Defendants are identified in the table

 attached hereto as Exhibit “17.” Specifically, Plaintiffs are seeking an entry of judgment against

 certain Defaulted Defendants on their RICO Claims for Relief, which allege violations under 18

 U.S.C. §1962(c), and which are identified in the table attached hereto as Exhibit “18.” Plaintiffs

 are also seeking an entry of judgment against certain Defaulted Defendants on common law claims

 sounding in fraud and unjust enrichment, which are identified in the table attached hereto as

 Exhibit “19.” Finally, Plaintiffs seek a judgment declaring that Plaintiffs have no obligation to pay




                                                  13
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 14 of 20 PageID #:
                                    6710



 any No-fault claims submitted by the Retail Defendants because (1) the Retail Defendants made

 false and fraudulent misrepresentations in the bills and supporting documentation submitted to

 Plaintiffs about the DME and/or orthotic devices purportedly supplied to No-fault Claimants and

 the amounts they were entitled to be reimbursed in order to manipulate the payment formulas under

 the No-fault Law and New York State Medicaid Fee Schedule in their claim submissions and

 obtain reimbursement far in excess of the maximum permissible charges they could submit to

 Plaintiffs; and (2) the Retail Defendants made false and fraudulent misrepresentations in the bills

 and supporting documentation submitted to Plaintiffs about the DME and/or orthotic devices

 purportedly supplied to No-fault Claimants by submitting claims for DME and/or orthotic devices

 that they never supplied to No-fault Claimants.

        41.     As set forth in the accompanying Declaration of Michael Bruno, the total damages

 Plaintiffs have incurred in connection with the fraudulent insurance claims underlying this action

 that pertain to each Defaulted Defendant are contained in spreadsheets prepared by counsel

 containing information extracted from summaries of payments made on claims for reimbursement

 under the No-Fault law, maintained in the ordinary course of business, which are included as

 exhibits to this declaration. In that regard, the damages for Plaintiffs’ RICO counts are calculated

 based on the payments made to the applicable Retailer enterprise in which the each Defaulted

 Defendants participated. Similarly, the damages for Plaintiffs’ common law claims are calculated

 based on the amounts paid to the Defaulted Retailers Defendant(s). Thus, attached hereto as

 Exhibits “20” through “23” are the aforementioned spreadsheets, prepared by counsel based on

 information maintained by Allstate in its ordinary course of business, itemizing each payment

 made by Plaintiffs to the relevant Retailer enterprise in which the Defaulted Defendants are alleged

 to have participated. As set forth in the accompanying Declaration of Michael Bruno, Mr. Bruno




                                                   14
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 15 of 20 PageID #:
                                    6711



 compared the spreadsheets in Exhibits “20” through “23” to the payment summaries maintained

 by Allstate and confirmed that the information is true and correct. The amounts reflected therein

 form the basis of the judgments sought against the Defaulted Defendants.

        42.     As explained in the accompanying memorandum of law, Plaintiffs are entitled to

 treble damages on their RICO claims and the Defaulted Defendants named in all claims for relief

 are jointly and severally liable for the amounts set forth therein.

        43.     In addition, Plaintiffs are also seeking pre-judgment interest on their claims. As set

 forth in Plaintiffs’ memorandum of law, interest is calculated from the first day of the year

 following the date of Plaintiffs’ payments to the relevant Retailer enterprise. Calculating interest

 in this manner produces an interest amount that is less than the total amount of interest Plaintiffs

 may seek under New York State law, but has been adopted by several courts within this district in

 similar cases. See Govt. Employees Ins. Co. v Infinity Health Products, Ltd., 10-CV-5611

 (JG)(JMA), 2012 WL 1427796, at *10-12 (E.D.N.Y. Apr. 6, 2012) report and recommendation

 adopted, 2012 WL 1432213 (E.D.N.Y. Apr. 25, 2012); Gov't Employees Ins. Co. v. Li-Elle Serv.,

 Inc., 12-CV-2157 (KAM)(VMS), 2013 WL 829302 (E.D.N.Y. Feb. 11, 2013) report and

 recommendation adopted as modified, 2013 WL 829274 (E.D.N.Y. Mar. 6, 2013); Gov't Employees

 Ins. Co. v. IAV Med. Supply, Inc., 11-CV-4261 (ARR)(RER), 2013 WL 764735, at * 8-10

 (E.D.N.Y. Feb. 8, 2013) report and recommendation adopted, 2013 WL 765190 (E.D.N.Y. Feb.

 28, 2013).

        44.     Plaintiffs also respectfully reserve their right to seek attorneys’ fees, pursuant to 18

 U.S.C. § 1964(c).

        45.     Accordingly, the damages demanded from each of the Defaulted Defendants is

 calculated and set forth in the following exhibits to this Declaration: (a) Exhibit “24,” which sets




                                                   15
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 16 of 20 PageID #:
                                    6712



 forth the calculations for prejudgment interest on all damages pursuant to the RICO and common

 law claims that are the subject of this application and (b) Exhibit “25,” which sets forth the

 damages sought against each Defaulted Defendant, trebled where appropriate on Plaintiffs’ RICO

 claims, the prejudgment interest, and the total judgment sought against each Defaulted Defendant.

 In instances where the Defaulted Defendant is liable to Plaintiffs for damages pursuant to the RICO

 and common law claims for relief, the judgment amount listed in Exhibit “25” against that

 defendant is the RICO damage amount inclusive of any interest to which Plaintiffs are entitled, as

 this amount is higher than the common law claim damage amount inclusive of any interest. By

 way of example, Defaulted Defendant Matlyuk is liable to Plaintiffs on the Thirteenth Claim for

 Relief sounding in RICO and the Fourteenth and Fifteenth Claims for Relief sounding in fraud and

 unjust enrichment, but the judgment amount sought against Defaulted Defendant Matlyuk is

 $101,427.61, which consists of the damages on the RICO claim plus prejudgment interest.

        46.     Finally, because the Defaulted Retailers, Almatcare Medical Supply, AVA Custom

 Supply, and Daily Medical, are deemed to have admitted the allegations in the Complaint,

 Plaintiffs are entitled to a declaration that they are not obligated to pay pending and/or unpaid No-

 fault claims submitted by the Defaulted Retail Defendants.

        47.     As further set forth in the Declaration of Michael Bruno, upon review of the billing

 and payment summaries maintained by Allstate in the ordinary course of business, Mr. Bruno

 determined that there are in excess of $720,000.00 in unpaid claims that remains in dispute.

        48.     Moreover, as set forth in the Declaration of Michael Bruno, a sampling of the

 unpaid fraudulent insurance claims underlying this action that pertain to each Defaulted Retail

 Defendant are contained in spreadsheets prepared by counsel containing information extracted

 from summaries of claims for reimbursement under the No-fault law and maintained by Allstate




                                                  16
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 17 of 20 PageID #:
                                    6713



 in the ordinary course of business. These spreadsheets, attached hereto as Exhibits “27” through

 “29,” are based on information maintained by Allstate in its ordinary course of business, itemizing

 each unpaid claim for reimbursement for DME made by the relevant Default Retail Defendant to

 Plaintiffs.” As set forth in the accompanying Declaration of Michael Bruno, Mr. Bruno compared

 the spreadsheets in Exhibits “27” through “29” to the claim summaries maintained by Allstate and

 confirmed that the information is true and correct.

        49.     In that regard, the Defaulted Retailers continue to file and pursue collections

 proceedings in the civil courts of the State of New York and the American Arbitrations Association

 with 177 suits and arbitrations currently pending in which the Default Retailers seek payments

 from Allstate for the very same DME and/or orthotic devices that Plaintiffs’ Complaint alleges has

 been fraudulently billed. At least 20 of these pending matters have appearances, filing dates, and/or

 hearings within the next ten months. A spreadsheet listing each collection action is annexed hereto

 as Exhibit “26.”

        50.     Additionally, in the past six months, the Defaulted Retailers have obtained

 judgments and/or arbitration awards in at least the following eight collections actions that were

 pending during the course of the instant RICO action:

    •   Almatcare Medical Supply Inc. a/a/o Tamara Nelson v. Allstate Ins. Co., CV-701054-18/RI
        (Richmond Cty. Civ. Ct., Jan. 16, 2020)

    •   Almatcare Medical Supply Inc. a/a/o Natasha Cupidore. Allstate Fire and Cas. Ins. Co.,
        CV-700562-18/RI (Richmond Cty. Civ. Ct., Jan. 27, 2020)

    •   Almatcare Medical Supply Inc. a/a/o Savior Davis, Allstate Fire and Cas. Ins. Co., CV-
        700563-18/RI (Richmond Cty. Civ. Ct., Feb. 10, 2020)

    •   In the Matter of AVA Custom Supply, Inc. and Allstate Ins. Co., regarding claim no
        0456050871, AAA Case No. 17-18-1087-3832 (Dec. 22, 2019)

    •    In the Matter of AVA Custom Supply, Inc. and Allstate Ins. Co., regarding claim no
        0456050871, AAA Case No. 17-19-1118-9452 (Dec. 27, 2019)


                                                  17
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 18 of 20 PageID #:
                                    6714




    •   In the Matter of AVA Custom Supply, Inc. and Allstate Fire and Cas. Ins. Co., regarding
        claim no 0433164233, AAA Case No. 17-18-1089-8494 (Jan 29, 2020)

    •   Daily Medical Equipment Distribution Center, Inc. a/a/o Jose Guzman v. Allstate Ins. Co.,
        CV-062515-15/KI (Kings Cty Civ. Ct., Feb. 20, 2020)

    •   Daily Medical Equipment Distribution Center, Inc. a/a/o Rhina Rodriguez v. Allstate Ins.
        Co., CV-062516-15/KI (Kings Cty Civ. Ct., Feb. 20, 2020)
 True and correct copies of the awards and docket entries indicating judgments in favor of the

 Defaulted Retailers are annexed hereto as Exhibit “30.”

        51.     Furthermore, in the past six months, Plaintiffs have issued payments on eight claims

 exceeding $29,000.00. A spreadsheet of these payments is annexed hereto to as Exhibit “31.” As

 set forth in the accompanying Declaration of Michael Bruno, Mr. Bruno compared the spreadsheet

 in Exhibits “31” to the payment summaries maintained by Allstate and confirmed that the

 information is true and correct. In light of the Defaulted Retailers ongoing and active collection

 efforts, Plaintiffs respectfully submit their request for declaratory relief should be granted.




                                                   18
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 19 of 20 PageID #:
                                    6715



                         PURSUANT TO LOCAL CIVIL RULE 55.2(c)

        52.     Pursuant to the Local Rules of the United States District Courts for the Southern

 and Eastern District of New York, Rule 55.2(c), I hereby certify that a copy of all papers submitted

 with Plaintiffs’ application for default judgment have been mailed to the Defaulted Defendants at

 the following addresses:

  Almatcare Medical Supply, Inc.                        Alexandra Matlyuk
  2900 Ocean Ave. Apt. 2H                               2900 Ocean Ave. Apt. 2H
  Brooklyn, NY 11235                                    Brooklyn, NY 11210
  AVA Custom Supply, Inc.                               Artur Avetisyan
  3426 Guider Avenue, 1st Fl.                           3426 Guider Avenue, 1st Fl.
  Brooklyn, NY 11235                                    Brooklyn, NY 11235
  Daily Medical Equipment Distribution Center, Inc. Gregory Miller
  2660 Gerritsen Ave.                               2175 East 29th Street
  Brooklyn, NY 11229                                Brooklyn, New York 11229
  IG&NAT Services, Inc
  1970 East 18th Street, Apt. B10
  Brooklyn, New York 11229

 these being the last known residences of the Defaulted Retail Owners and the last known business

 addresses of the Defaulted Retailers.

        53.      Since the entry of their default, I have also investigated Defendants Matlyuk’s,

 Avetisyan’s, and Miller’s, respective military status pursuant to 50 U.S.C. § 521(b)(1). Annexed

 hereto as Exhibit “32,” are the Department of Defense Manpower Data Center Status Reports, for

 Defendants Matlyuk, Avetisyan, and Miller which confirm that each Defendant is not in the

 military service.


        WHEREFORE, Plaintiffs respectfully move this Court to enter a judgment by default

 against the Defaulted Defendants in the amounts set forth herein. Further, I declare under penalty

 of perjury that the foregoing is true and accurate to the best of my knowledge, information and



                                                 19
Case 1:17-cv-04275-RPK-RML Document 274-3 Filed 07/01/20 Page 20 of 20 PageID #:
                                    6716



 belief; that the amount claimed is justly due and owing to Plaintiffs; and that the disbursements

 sought to be taxed have been made in this action or will necessarily be made or included in the

 action.

 Dated: New York, New York
        July 1, 2020

                                                      \s\ James A. McKenney
                                                     James A. McKenney, Esq.




                                                20
